Citation Nr: 1811601	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  97-32 887	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether vacatur of the Board of Veterans' Appeals (Board) October 19, 2017 decision is warranted.


REPRESENTATION

The Veteran represented by:  Joseph R. Moore, Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972 and from January 1977 to May 1977.  The Veteran also had Reserve service. 

This matter comes before the Board pursuant to a November 2017 Motion to Vacate the October 19, 2017 Board decision filed by the Veteran's attorney. 


ANALYSIS

The Board may vacate an appellate decision at any time upon request of the Veteran or his attorney or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In its October 19, 2017 decision, the Board denied service connection for a right knee disability; granted an increased rating to 30 percent, but no higher, for chronic depression from October 6, 1999 to May 15, 2016; denied a disability rating in excess of 50 percent for chronic depression since May 16, 2016; and denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the entirety of the appeals period.   

The Veteran contends that he was denied due process because VA failed to respond to a June 2017 Privacy Act request from his attorney prior to the issuance of the October 19, 2017 Board decision.  Attached to the Motion to Vacate is a copy of the June 2017 Privacy Act request, with a time and date stamp demonstrating it was submitted to the Board's fax number at 1:04 PM on June 27, 2017.  Unfortunately, a review of the record shows that the June 2017 Privacy Act request was not associated with the electronic claims file prior to the time the Board decision was rendered.  As a result, the Veteran requests vacatur of the October 19, 2017 Board decision, as to all issues adjudicated therein, except for the determination that the Veteran was entitled to a 30 disability rating from October 6, 1999 to May 15, 2016, but no higher, for chronic depression.  
In light of the above, the Board finds that the Veteran was prejudiced by the Board's issuance of the October 19, 2017 decision, when a Privacy Act request remained pending.  As the Board granted the increased rating to 30 percent from October 6, 1999 to May 15, 2016, for chronic depression and the Veteran has expressed satisfaction with that determination, it will remain final.  38 C.F.R § 20.1100 (2017); see also November 2017 Motion.  All other issues adjudicated in the October 19, 2017 Board decision are hereby vacated.  38 C.F.R. § 20.904 (2017).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  See 38 C.F.R. §§ 20.904, 20.1100(b) (2017).

Additionally, on February 14, 2018, the Board responded to the attorney's June 2017 Privacy Act request with the appropriate documents.  The Veteran and his attorney shall be granted a 90-day period from the date of this decision to submit additional evidence and argument, as originally requested in the June 2017 Privacy Act request.  Thereafter, the matters shall return to the Board for appellate disposition. 


ORDER 

The October 19, 2017 Board decision is VACATED, to exclude the rating increase to 30 percent from October 6, 1999 to May 15, 2016, for chronic depression.


	                        ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


